DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 13 and 15 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kambhatla (U.S. PG Pub 2016/0321969) in view of McKenzie (U.S. PG Pub 2013/0222323) in view of Yang et al. (U.S. PG Pub 2015/0310824).

Regarding Claim 1, Kambhatla teaches a foldable display device comprising: 
a foldable display panel (Figure 1, Element 116.  Paragraph 21) configured to display an image, the foldable display panel (Figure 1, Element 116.  Paragraph 21) having a first display area (Figure 6, Element 604 (Not Folded).  Paragraph 50) and a second display area (Figure 6, Element 206 (Folded).  Paragraph 50) defined by a fixed folding line (Figures 2 – 4, Elements 208.  Paragraph 27), wherein the image is not displayed (Seen in Figure 6) on the second display area (Figure 6, Element 206 (Folded).  Paragraph 50) when the foldable display panel (Figure 1, Element 116.  Paragraph 21) is folded;
the display panel being the foldable display panel (Figure 1, Element 116.  Paragraph 21) and the input being when the panel is folded (Seen in Figures 6 and 7); 
a data driver (Figure 1, Element 114.  Paragraph 22) configured to drive the foldable display panel (Figure 1, Element 116.  Paragraph 21); and 
a timing controller (Figure 1, Element 112.  Paragraph 21) configured to control the data driver (Figure 1, Element 114.  Paragraph 22), 
wherein the timing controller (Figure 1, Element 112.  Paragraph 21) is configured to block transmission of a data signal to be supplied to the data driver (Figure 1, Element 114.  Paragraph 22) corresponding to the second display area (Seen in Figures 6 and 7) based on an analysis of an input data signal (Paragraph 29), the input data signal (Paragraph 29) being analyzed by units of lines (Paragraph 50.  Kambhatla teaches that a letter box (Elements 606) depending on the orientation of the display device.  Therefore, the device must be capable of analyzing line data.) and by units of frames (Paragraph 21), 
wherein the timing controller (Figure 1, Element 112.  Paragraph 21) includes: 
a data analyzer (Figure 1, Element 120.  Paragraph 23) configured to: 
analyze whether a fixed data signal (Element Black Pixels.  Paragraphs 47 - 48) is present (Paragraph 47) in the input data signal (Paragraph 29), 
analyze whether number of fixed data lines (Figures 6 – 7, Elements 606.  Paragraphs 50 and 55 – 57) having the fixed data signal (Element Black Pixels.  Paragraphs 47 - 48) deviates from a first set value (Figures 6 and 7, Elements 604 and 704.  Paragraphs 50 and 53 – 56), 
analyze whether the number (Seen in Figures 6 and 7) or location (Seen in Figures 6 and 7) of the fixed data lines (Element Black Pixels.  Paragraphs 47 - 48) is changed (Figures 6 – 7, Elements 602, 604, 608, 702, 704, and 706.  Paragraphs 49 – 58), 
analyze whether number of frames (Paragraph 21) deviates from a second set value (Paragraph 21.  Kambhatla discloses that the MSP component can be used to control how the display displays frames.  Therefore, the second set number will be deemed as 1 since it can update every frame.), and
 output a result value for determining a location (Seen in Figures 6 and 7) of the first display area (Figure 6, Element 604 (Not Folded).  Paragraph 50) and the location (Seen in Figures 6 and 7) of a second display area (Seen in Figures 6 and 7) based on the analyzed results, and 
wherein the timing controller further configured to:
rearrange (Figure 6, Element 604 (Not Folded).  Paragraph 50) the data signal according to an operation timing of the data driver (Figure 1, Element 114.  Paragraph 22) based on the data signal (Paragraph 29) and a clock signal (Paragraph 41.  Kambhatla discloses a panel timing controller which will control the signals based on timing.  That timing will be considered to meet the limitation of a clock signal.), 
transmit the data signal to the data driver (Figure 1, Element 114.  Paragraph 22) through an EPI interface (Paragraph 30).
Kambhatla is silent with regards to the display panel having a first display area displaying a portion of the image on an entire of the first display area and a second display area, wherein the image in not displayed on the second display area when the input occurs; convert the data signal into a differential signal pair data signal by adding the clock signal between the data signals, and transmit the converted differential signal pair data signal, and wherein the data driver includes a data receiver that includes a buffer receiving the converted differential signal pair data signal from the timing controller, a restoring circuit restoring the clock signal, and a sampling circuit sampling the data signal by bits.
McKenzie teach the display panel (Figure 1, Element 102.  Paragraph 28) having a first display area (Figure 5, Element 502.  Paragraph 32) displaying a portion of the image (Seen in Figures 2, 3, and 5) on an entire of the first display area (Figure 5, Element 502.  Paragraph 32) and a second display area (Figure 5, Elements 520 and 522.  Paragraph 32), wherein the image in not displayed (Seen in Figure 5) on the second display area (Figure 5, Elements 520 and 522.  Paragraph 32) when the input (Figure 5, Element 510.  Paragraph 32) occurs.
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the foldable display of Kambhatla with the teachings of the user interface of McKenzie.  The motivation to modify the teachings of Kambhatla with the teachings of McKenzie is to conserve power resources, as taught by McKenzie (Paragraph 32).
Yang et al. teach convert the data signal (Figure 2, Element RGB.  Paragraph 49) into a differential signal pair data signal (Figure 2, Element LVDS.  Paragraph 49) by adding (Figure 2, Element 23) the clock signal (Figure 2, Element CLK.  Paragraph 39) between the data signals (Figure 2, Element RGB.  Paragraph 49), and 
transmit (Figure 2, Element 24.  Paragraph 49) the converted differential signal pair data signal (Figure 2, Element LVDS.  Paragraph 49) to the data driver (Figure 1, Elements SIC.  Paragraph 39) through an EPI interface (Paragraph 49), and 
wherein the data driver (Figure 1, Elements SIC.  Paragraph 39) includes a data receiver (Figure 2, Element 25.  Paragraph 51) that includes a buffer (Figure 2, Element 25.  Paragraph 51) receiving the converted differential signal pair data signal (Figure 2, Element LVDS.  Paragraph 49) from the timing controller (Figure 1 and 2, Element 20.  Paragraph 49), a restoring circuit (Figure 2, Element 26.  Paragraph 51) restoring the clock signal (Figure 2, Element Clock.  Paragraph 51), and a sampling circuit (Figure 2, Element 27.  Paragraph 51) sampling the data signal by bits (Paragraph 51).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the foldable display of Kambhatla and the teachings of the user interface of McKenzie with the differential signal of Yang et al.  The motivation to modify the teachings of Kambhatla and McKenzie with the teachings of Yang et al. is to provide a display device that may reduce or prevent a data driver from being burnt due to a sink current, as taught by Yang et al. (Paragraph 18).

Regarding Claim 2, Kambhatla in view of McKenzie in view of Yang et al. teach the foldable display device of claim 1 (See Above).  Kambhatla teaches wherein the analysis of the input data signal (Paragraph 29) includes determining if the foldable display panel (Figure 1, Element 116.  Paragraph 21) is mechanically deformed (Paragraph 17).

Regarding Claim 3, Kambhatla in view of McKenzie in view of Yang et al. teach the foldable display device of claim 1 (See Above).  Kambhatla teaches the second area being the second display area (Seen in Figures 6 and 7).
Kambhatla is silent with regards to wherein the location of the first display area displays only the portion of the image and the location of the second display area does not display the image.
McKenzie teach wherein the location of the first display area (Figure 5, Element 502.  Paragraph 32) displays only the portion of the image (Seen in Figures 2, 3, and 5) and the location of the second display area (Figure 5, Elements 520 and 522.  Paragraph 32) does not display the image (Seen in Figure 5).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the foldable display of Kambhatla with the teachings of the user interface of McKenzie.  The motivation to modify the teachings of Kambhatla with the teachings of McKenzie is to conserve power resources, as taught by McKenzie (Paragraph 32).

Regarding Claim 4, Kambhatla in view of McKenzie in view of Yang et al. teach the foldable display device of claim 1 (See Above).  Kambhatla teaches wherein the timing controller (Figure 1, Element 112.  Paragraph 21) further includes: 
a data transmission controller (Figure 1, Element 112.  Paragraph 21) configured to output a transmission control signal for blocking signal (Paragraph 63) output to an area corresponding to the second display area (Figure 6, Element 206 (Folded).  Paragraph 50) on the foldable display panel (Figure 1, Element 116.  Paragraph 21) on the basis of the result value (Element Fold event.  Paragraph 23); and 
a data transmitter (Figure 1, Element 114.  Paragraph 22) configured to set a signal output interval (Paragraph 36.  Kambhatla discloses timing for the two segments being driven.) for outputting the input data signal (Paragraph 29) and a signal output blocking interval (Paragraph 36.  Kambhatla discloses timing for the third segment.) for not outputting a signal (Paragraph 63) on the basis of the transmission control signal.

Regarding Claim 5, Kambhatla in view of McKenzie in view of Yang et al. teach the foldable display device of claim 1 (See Above).  Kambhatla teaches wherein the timing controller (Figure 1, Element 112.  Paragraph 21) always analyzes the input data signal (Paragraph 53.  Kambhatla teaches that the image can be displayed in landscape or portrait mode, and therefore the input data will always be analyzed based on the orientation of the device.).

Regarding Claim 6, Kambhatla in view of McKenzie in view of Yang et al. teach the foldable display device of claim 1 (See Above).  Kambhatla teaches wherein the timing controller (Figure 1, Element 112.  Paragraph 21) analyzes the input data signal (Figure 8, Element 806.  Paragraph 62.  Kambhatla discloses “In an example, the data driven can result in the unpowering of a portion of display segment of the foldable display, the entire segment, or the entire foldable display.  In an example, the image and video data can alter based on the detection of a fold event by the multi-segment protocol component.”  Therefore, the analysis of unpowering a display portion only takes place only when a fold event has taken place.) only when a folding signal (Element Fold event.  Paragraph 23) indicating folding of the foldable display panel (Figure 1, Element 116.  Paragraph 21) is applied.

Regarding Claim 7, Kambhatla in view of McKenzie in view of Yang et al. teach the foldable display device of claim 3 (See Above).  Kambhatla teaches wherein the timing controller (Figure 1, Element 112.  Paragraph 21) writes a buffer data signal (Paragraph 48) before blocking the transmission (Paragraph 63) of the data signal to be supplied to the second display area (Figure 6, Element 206 (Folded).  Paragraph 50).

Regarding Claim 8, Kambhatla in view of McKenzie in view of Yang et al. teach the foldable display device of claim 7 (See Above).  Kambhatla teaches wherein the buffer data signal (Paragraph 48) includes a last data signal or a black data signal (Element Black Pixels.  Paragraph 48) output from the timing controller (Figure 1, Element 112.  Paragraph 21).

Regarding Claim 9, Kambhatla in view of McKenzie in view of Yang et al. teach the foldable display device of claim 3 (See Above).  Kambhatla teaches wherein the timing controller (Figure 1, Element 112.  Paragraph 21) varies a signal output interval (Paragraph 36.  Kambhatla discloses timing for the two segments being driven.) for outputting the input data signal and a signal output blocking interval (Paragraph 36.  Kambhatla discloses timing for the third segment.) for not outputting a signal according to a ratio of the first display area (Figure 6, Element 604 (Not Folded).  Paragraph 50) and the second display area (Figure 6, Element 206 (Folded).  Paragraph 50).

Regarding Claim 10, Kambhatla in view of McKenzie in view of Yang et al. teach the foldable display device of claim 1 (See Above).  Kambhatla teaches wherein the timing controller (Figure 1, Element 112.  Paragraph 21) varies a first interval (Figure 6, Element not labeled, but is the image displayed.  Paragraph 50) having a data signal to be supplied to the data driver (Figure 1, Element 114.  Paragraph 22), a second interval (Figure 6, Element 606.  Paragraph 50) having the data signal and a dummy data signal, and a third interval (Figure 6, Element 206 (Folded).  Paragraph 50) blocking transmission (Paragraph 63) of the data signal to be supplied to the data driver (Figure 1, Element 114.  Paragraph 22) according to a ratio of the display area (Figure 6, Element 604 (Not Folded).  Paragraph 50) displaying the image and the second display area (Figure 6, Element 206 (Folded).  Paragraph 50) not displaying the image on the foldable display panel (Figure 1, Element 116.  Paragraph 21).

Regarding Claim 11, Kambhatla in view of McKenzie in view of Yang et al. teach the foldable display device of claim 9 (See Above).  Kambhatla teaches wherein the data driver (Figure 1, Element 114.  Paragraph 22) includes at least one of a channel (Figure 2, Element 210.  Paragraph 29) outputting a data voltage in response to the data signal (Figure 6, Element not labeled, but is the image displayed.  Paragraph 50), a channel (Figure 2, Element 212.  Paragraph 29) outputting the data voltage and a dummy data voltage in response to the data signal and the dummy data signal (Figure 6, Element 606.  Paragraph 50), and a channel (Figure 2, Element 214.  Paragraph 29) not outputting the data voltage and interrupted in response to transmission blocking (Paragraph 63) of the data signal (Figure 6, Element 206 (Folded).  Paragraph 50).

Regarding Claim 12, Kambhatla teaches a method of driving a foldable display device (Figure 1, Element 116.  Paragraph 21) having a first display area (Figure 6, Element 604 (Not Folded).  Paragraph 50) and a second display area (Figure 6, Element 206 (Folded).  Paragraph 50) defined by a fixed folding line (Figures 2 – 4, Elements 208.  Paragraph 27), the image is not displayed (Seen in Figure 6) on the second display area (Figure 6, Element 206 (Folded).  Paragraph 50) when a foldable display panel (Figure 1, Element 116.  Paragraph 21) is folded, the display panel being the foldable display panel (Figure 1, Element 116.  Paragraph 21), the second area being the second display area (Seen in Figures 6 and 7) and the input being when the panel is folded (Seen in Figures 6 and 7), comprising: 
analyzing an input data signal (Figure 8, Element 806.  Paragraph 62.  Kambhatla discloses “The data driven is can be image data, video data, black-out or blank data, and data to power off a particular display area or segment.  In an example, the data driven can result in the unpowering of a portion of display segment of the foldable display, the entire segment, or the entire foldable display.  In an example, the image and video data can alter based on the detection of a fold event by the multi-segment protocol component.  For example, if a fold event is detected, folded over segment can be blocking the view of the displayed image.”), the input data signal (Paragraph 29) being analyzed by units of lines (Paragraph 50.  Kambhatla teaches that a letter box (Elements 606) depending on the orientation of the display device.  Therefore, the device must be capable of analyzing line data.) and by units of frames (Paragraph 21); 
analyzing whether a fixed data signal (Element Black Pixels.  Paragraphs 47 - 48) is present in the input data signal,
analyze whether number of fixed data lines (Figures 6 – 7, Elements 606.  Paragraphs 50 and 55 – 57) having the fixed data signal (Element Black Pixels.  Paragraphs 47 - 48) deviates from a first set value (Figures 6 and 7, Elements 604 and 704.  Paragraphs 50 and 53 – 56), 
analyze whether the number (Seen in Figures 6 and 7) or location (Seen in Figures 6 and 7) of the fixed data lines (Element Black Pixels.  Paragraphs 47 - 48) is changed (Figures 6 – 7, Elements 602, 604, 608, 702, 704, and 706.  Paragraphs 49 – 58), 
analyze whether number of frames (Paragraph 21) having the fixed data signal (Element Black Pixels.  Paragraphs 47 - 48) deviates from a second set value (Paragraph 21.  Kambhatla discloses that the MSP component can be used to control how the display displays frames.  Therefore, the second set number will be deemed as 1 since it can update every frame.), and
determining a location of the display area (Figure 6, Element 604 (Not Folded).  Paragraph 50) displaying the image and a location of the second display area (Figure 6, Element 206 (Folded).  Paragraph 50) not displaying the image based on the analyzed results;
blocking transmission (Paragraph 63) of a data signal to be supplied to the second display area (Figure 6, Element 206 (Folded).  Paragraph 50), 
rearranging (Figure 6, Element 604 (Not Folded).  Paragraph 50) the data signal according to an operation timing of the data driver (Figure 1, Element 114.  Paragraph 22) based on the data signal (Paragraph 29) and a clock signal (Paragraph 41.  Kambhatla discloses a panel timing controller which will control the signals based on timing.  That timing will be considered to meet the limitation of a clock signal.), 
transmitting the data signal to the data driver (Figure 1, Element 114.  Paragraph 22) through an EPI interface (Paragraph 30).
Kambhatla is silent with regards to the display panel having a first display area displaying a portion of the image on an entire of the first display area and a second display area, and a non-display area surrounding the first and second display areas; converting the data signal into a differential signal pair data signal by adding the clock signal between the data signals, and transmitting the converted differential signal pair data signal, and wherein the data driver includes a data receiver that includes a buffer receiving the converted differential signal pair data signal from the timing controller, a restoring circuit restoring the clock signal, and a sampling circuit sampling the data signal by bits..
McKenzie teach the display panel (Figure 1, Element 102.  Paragraph 28) having a first display area (Figure 5, Element 502.  Paragraph 32) displaying a portion of the image (Seen in Figures 2, 3, and 5) on an entire of the first display area (Figure 5, Element 502.  Paragraph 32) and a second display area (Figure 5, Elements 520 and 522.  Paragraph 32) the image in not displayed (Seen in Figure 5) on the second display area (Figure 5, Elements 520 and 522.  Paragraph 32) when the input (Figure 5, Element 510.  Paragraph 32) occurs, and a non-display area (Figure 5, Element not labeled, but is the bezel outside the display area (Element 102).  Paragraph 32) surrounding (Seen in Figure 5) the first (Figure 5, Element 502.  Paragraph 32) and second Figure 5, Elements 520 and 522.  Paragraph 32) display areas.
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the foldable display of Kambhatla with the teachings of the user interface of McKenzie.  The motivation to modify the teachings of Kambhatla with the teachings of McKenzie is to conserve power resources, as taught by McKenzie (Paragraph 32).
Yang et al. teach convert the data signal (Figure 2, Element RGB.  Paragraph 49) into a differential signal pair data signal (Figure 2, Element LVDS.  Paragraph 49) by adding (Figure 2, Element 23) the clock signal (Figure 2, Element CLK.  Paragraph 39) between the data signals (Figure 2, Element RGB.  Paragraph 49), and 
transmit (Figure 2, Element 24.  Paragraph 49) the converted differential signal pair data signal (Figure 2, Element LVDS.  Paragraph 49) to the data driver (Figure 1, Elements SIC.  Paragraph 39) through an EPI interface (Paragraph 49), and 
wherein the data driver (Figure 1, Elements SIC.  Paragraph 39) includes a data receiver (Figure 2, Element 25.  Paragraph 51) that includes a buffer (Figure 2, Element 25.  Paragraph 51) receiving the converted differential signal pair data signal (Figure 2, Element LVDS.  Paragraph 49) from the timing controller (Figure 1 and 2, Element 20.  Paragraph 49), a restoring circuit (Figure 2, Element 26.  Paragraph 51) restoring the clock signal (Figure 2, Element Clock.  Paragraph 51), and a sampling circuit (Figure 2, Element 27.  Paragraph 51) sampling the data signal by bits (Paragraph 51).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the foldable display of Kambhatla and the teachings of the user interface of McKenzie with the differential signal of Yang et al.  The motivation to modify the teachings of Kambhatla and McKenzie with the teachings of Yang et al. is to provide a display device that may reduce or prevent a data driver from being burnt due to a sink current, as taught by Yang et al. (Paragraph 18).

Regarding Claim 13, Kambhatla in view of McKenzie in view of Yang et al. teach the method of claim 12 (See Above).  Kambhatla teaches wherein, in the determining, the second display area (Figure 6, Element 206 (Folded).  Paragraph 50) is determined if the number or location of fixed data signals (Element Black Pixels.  Paragraphs 47 - 48) in the input data signal is not changed but maintained for J frame, where J is an integer of 1 or greater (Paragraph 23.  When a fold event is detected, that will be deemed as the first frame (i.e., J = 1).).

Regarding Claim 15, Kambhatla in view of McKenzie in view of Yang et al. teach the method of claim 12 (See Above).  Kambhatla teaches wherein, in the determining, the input data signal is always analyzed, or when a folding signal (Element Fold event.  Paragraph 23) indicating folding of the foldable display panel (Figure 1, Element 116.  Paragraph 21) is applied, the input data signal is analyzed (Figure 8, Element 806.  Paragraph 62.  Kambhatla discloses “The data driven is can be image data, video data, black-out or blank data, and data to power off a particular display area or segment.  In an example, the data driven can result in the unpowering of a portion of display segment of the foldable display, the entire segment, or the entire foldable display.  In an example, the image and video data can alter based on the detection of a fold event by the multi-segment protocol component.  For example, if a fold event is detected, folded over segment can be blocking the view of the displayed image.”).

Regarding Claim 16, Kambhatla in view of McKenzie in view of Yang et al. teach the method of claim 12 (See Above).  Kambhatla teaches wherein, in the blocking, a buffer data signal (Paragraph 48) is written before transmission of the data signal to be supplied to the second display area (Figure 6, Element 206 (Folded).  Paragraph 50) is blocked (Paragraph 63).

Regarding Claim 17, Kambhatla in view of McKenzie in view of Yang et al. teach the method of claim 16 (See Above).  Kambhatla teaches wherein the buffer data signal (Paragraph 48) includes a last data signal or black data signal (Element Black Pixels.  Paragraph 48) output from a timing controller (Figure 1, Element 112.  Paragraph 21) included in the foldable display device.

Regarding Claim 18, Kambhatla in view of McKenzie in view of Yang et al. teach the method of claim 12 (See Above).  Kambhatla teaches wherein, in the blocking, a signal output interval (Paragraph 36.  Kambhatla discloses timing for the two segments being driven.) for outputting the input data signal and a signal output blocking interval (Paragraph 36.  Kambhatla discloses timing for the third segment.) for not outputting a signal are varied according to a ratio of the first display area (Figure 6, Element 604 (Not Folded).  Paragraph 50) and the second display area (Figure 6, Element 206 (Folded).  Paragraph 50).

Regarding Claim 19, Kambhatla in view of McKenzie in view of Yang et al. teach the method of claim 12 (See Above).  Kambhatla teaches wherein the foldable display panel (Figure 1, Element 116.  Paragraph 21) includes at least one of a first area (Figure 6, Element not labeled, but is the image displayed.  Paragraph 50) in which the data signal is displayed, a second area (Figure 6, Element 606.  Paragraph 50) in which the data signal and a dummy data signal are displayed, and a third area (Figure 6, Element 206 (Folded).  Paragraph 50) in which transmission of the data signal is blocked (Paragraph 63).

Regarding Claim 20, Kambhatla in view of McKenzie in view of Yang et al. teach the method of claim 12 (See Above).  Kambhatla teaches wherein the analyzing an input data signal includes determining if the foldable display panel (Figure 1, Element 116.  Paragraph 21) is mechanically deformed (Paragraph 17).


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kambhatla (U.S. PG Pub 2016/0321969) in view of McKenzie (U.S. PG Pub 2013/0222323) in view of Yang et al. (U.S. PG Pub 2015/0310824) in view of Akimoto (U.S. PG Pub 2018/0059721).

Regarding Claim 21, Kambhatla in view of McKenzie in view of Yang et al. teach the method of claim 1 (See Above).  Kambhatla teach the first display area (Figure 6, Element 604 (Not Folded).  Paragraph 50) is disposed to face the second display area (Figure 6, Element 206 (Folded).  Paragraph 50) with reference to the fixed folding line (Figures 2 – 4, Elements 208.  Paragraph 27).
Kambhatla is silent with regards to further comprising a scan driver having a first shift register disposed at the non-display area outside the first display area and outputting the scan signal to the first display area and a second shift register is disposed at the non-display area outside the second display area, wherein the first shift register is in the first display area and the second shift register is in the second display area.
Akimoto teach further comprising a scan driver (Figure 11, Elements GDA and GDB.  Paragraph 242) having a first shift register (Figure 11, Element GDA, Sub-Element not shown, but is the shift register.  Paragraph 423) disposed at the non-display area (Figure 11, Element not labeled, but is the area of Element 700B that is not the display region (Element 231).  Paragraph 241) outside the first display area (Figure 11, Element 231, Sub-Element not labeled, but is the area driven by GDA.  Paragraphs 241 – 242) and outputting the scan signal to the first display area (Figure 11, Element 231, Sub-Element not labeled, but is the area driven by GDA.  Paragraphs 241 – 242) and a second shift register (Figure 11, Element GDB, Sub-Element not shown, but is the shift register.  Paragraph 423) is disposed at the non-display area (Figure 11, Element not labeled, but is the area of Element 700B that is not the display region (Element 231).  Paragraph 241) outside the second display area (Figure 11, Element 231, Sub-Element not labeled, but is the area driven by GDB.  Paragraphs 241 – 242),
wherein the first shift register (Figure 11, Element GDA, Sub-Element not shown, but is the shift register.  Paragraph 423) is in the first display area (Figure 11, Element 231, Sub-Element not labeled, but is the area driven by GDA.  Paragraphs 241 – 242) and the second shift register (Figure 11, Element GDB, Sub-Element not shown, but is the shift register.  Paragraph 423) is in the second display area (Figure 11, Element 231, Sub-Element not labeled, but is the area driven by GDB.  Paragraphs 241 – 242).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the foldable display of Kambhatla, the teachings of the user interface of McKenzie, and the differential signal of Yang et al. with the segmented display device of Akimoto.  The motivation to modify the teachings of Kambhatla, McKenzie, and Yang et al. with the teachings of Akimoto is to provide a data processing device having a highly convenient input/output method, as taught by Akimoto (Paragraph 5).


Response to Arguments
All arguments are considered moot in light of the new grounds of rejection presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kilpatrick, II et al. (U.S. PG Pub 2010/0064244); Kilpatrick, II et al. (U.S. PG Pub 2010/0079355); Dahl et al. (U.S. PG Pub 2011/0216064); Seo et al. (U.S. PG Pub 2013/0321340); and Moon et al. (U.S. PG Pub 2020/0019482).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690. The examiner can normally be reached Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        /WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625